UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8578


WILLIE J. WILLIAMS, a/k/a Willie James Williams,

                  Plaintiff - Appellant,

             v.

ROBERT COOPER, Administrator – Superintendent Avery-Mitchell
Correctional   Institution;    CHRIS   CRAWFORD,   Assistant
Administrator Avery-Mitchell Correctional Institution; BRYAN
DALE JOHNSON, Unit Manager Avery-Mitchell Correctional
Institution; STEPHEN GRINDSTAFF, Assistant Manager Avery-
Mitchell Correctional Institution,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:08-cv-00515-GCM)


Submitted:    June 22, 2009                 Decided:   June 26, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie J. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie J. Williams appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed   the      record     and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Williams    v.    Cooper,    No.     1:08-cv-00515-GCM       (W.D.N.C.

Dec. 2, 2008).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument        would   not   aid   the   decisional

process.

                                                                          AFFIRMED




                                         2